Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Dibella, J), rendered February 8, 2005, convicting him of kidnapping in the second degree, criminal possession of a weapon in the fourth degree, possessing an obscene sexual performance by a child, and stalking in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal was valid and precludes review of his challenges to the factual sufficiency of his plea allocution (see People v Mydosh, 27 AD3d 580 [2006]).
The defendant’s remaining contentions are without merit. Rivera, J.E, Spolzino, Dickerson and Eng, JJ., concur.